DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is responsive to RCE filed on 02/16/2021. Claims 1-23 have been examined and are pending in this application.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/16/2021 has been entered.

Response to Arguments
Applicant’s arguments with respect to claims 1-23 have been considered but are moot in view of the current rejection.
 In the remarks filed on 01/19/2021, Applicant primarily argued about the Hashimoto reference. This reference is no longer used in this Office Action. Instead, a new reference, Choi US 2006/0181935 (“Choi”), is cited as a substitute for the Hashimoto reference.
Referring to FIG. 6 of Choi, four memory banks may be arranged in first to fourth quadrants. If a word line WLi, activated (and hence read or written) by a master address 
With respect to the amended claim limitation, it is respectfully submitted that this limitation amounts to a characteristic when a two-dimensional array of memory banks is diagonally accessed. Thus, when Levy (prior art of record) is modified by the new reference Choi, this characteristic results because of the diagonal access of the two-dimensional memory of Levy. 
Thus, this characteristic as claimed by the amended claim limitation can be seen in the combination of Levy and Choi. Levy teaches a two-dimensional array of memory banks with content memory banks (e.g., MB(1,1), MB(2,2) etc. in FIG. 3 of Levy) and row RMB (redundant memory bank) (1, m+1), (2, m+1) etc. in FIG. 3 of Levy, and column RMB (n+1, 1), (n+1, 2), etc. in FIG. 3 of Levy. Choi teaches diagonally accessing memory banks, for example, see FIGS. 6-7 of Choi. For the sake of simplicity and as an example, let memory bank MB(1,1) illustrated in FIG. 3 of Levy be the first content memory bank. The memory bank MB(1,1) is associated with column parity memory bank RMB(n+1,1) and row parity memory bank RMB(1,m+1) (see FIG. 3 of Levy). Now, according to the teaching of Choi, if we diagonally select the second content memory bank, for example, select memory bank MB(2,2), then we shift the correspondence of the column and row parity memory banks. When content memory bank MB(2,2) is selected based on the diagonal access, this content memory bank wherein the restriction to the one or more diagonals that include the first content memory bank shifts correspondence of the selected memory bank to one or more parity memory banks different from one or more parity memory banks that correspond with the first content memory banks” as recited in amended independent claim 1 and similarly recited in amended independent claims 12 and 13. 
 In view of the foregoing remarks and the new reference, independent claims 1 and 12-13 are not in a condition for allowance. Claims depending therefrom, either directly or indirectly, are also not in a condition for allowance. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Levy et al. US 8,514,651 (“Levy”) in view of Iyer et al. US 2015/0106584 (“Iyer”) and in further view of McLaren et al. US 2011/0258362 (“McLaren”) and in further view of Choi US 2006/0181935 (“Choi”).
As per independent claim 1, Levy teaches A memory device (FIG. 3 is a block diagram of a shared memory device 250, col 7 line 26) comprising:
a set of content memory banks configured to store content data (FIG. 3 illustrates that the shared memory device 250 includes a set of memory banks 252 to store content data, col 7 lines 50-52), the set of content memory banks comprising a multi-dimensional array of content memory banks (The logical array depicted in FIG. 3 has n x m dimensions, col 8 line 2),
a set of parity memory banks configured to store parity data for reconstructing content data stored in the set of content memory banks (FIG. 3 depicts a set of redundant memory banks 255 to store redundancy data, col 7 lines 52-53. The memory controller 258 (FIG. 3) performs a column-based reconstruction of the content data stored in the memory bank MB (1,1), col 9 lines 12-19),
a memory control device (FIG. 3 shows a memory controller 258 to perform memory operations on content data stored in the set of memory banks 252, col 7 lines 53-55) configured to
in response to receiving, in a first clock cycle, at least (i) a first request from a first client device, the first request requesting a first memory operation to be performed in a first content memory bank of the set of content memory banks and (ii) a second request from a second client device, the second request requesting a second memory operation to be performed in the first content memory bank (The example scenario with respect to the memory device 250 of FIG. 3 describes up to four clients 260-268 attempting to access the same memory bank during a single clock cycle. The principles illustrated by the example scenario of FIG. 3 are not limited only to read memory operations, but may be applied to other memory operations such as write memory operations, col 11 lines 17-29),
service the first request, received from the first client device, at least by performing the first memory operation in the first content memory bank (FIG. 3 illustrates an embodiment of a memory device 250 configured to enable up to four clients to shared access to the content data stored in a same memory bank (e.g., the memory bank MB (1,1)). In an example scenario, all four Clients A, B, C and D (references 260-268) request the memory controller 258 to perform respective memory operations on the memory bank MB (1,1) during a same clock cycle as denoted by the references 265a-265d. In the illustrated scenario, the memory controller 208 determines that Client A's request 265a is granted, and performs Client A's requested memory operation on the content data stored in the memory bank MB (1,1), col 8 lines 54-66).
Levy discloses all of the claimed limitations from above and additionally discloses servicing the second request received from the second client device in col 11 lines 17-29, but does not explicitly teach “the second memory operation being a write operation to write new content data, according to a logical address, in the first content memory bank” and “service the second request, received from the second client device, at least by, instead of writing the new content data, according to the logical address, in the first content memory bank, writing the new content data, in its entirety, to a physical address in a second content memory bank different from the first content memory bank” and “in connection with writing the new content data to the physical address in the second content memory bank, update a mapping table to include information indicating a mapping between the physical address to which the new content data is written in the second memory bank and the logical address according to which the new content data was requested to be written in the first memory bank” and “update, based on the new wherein the restriction to the one or more diagonals that include the first content memory bank shifts correspondence of the selected memory bank to one or more parity memory banks different from one or more parity memory banks that correspond with the first content memory banks”. 
However, in an analogous art in the same field of endeavor, Iyer teaches the second memory operation being a write operation to write new content data, according to a logical address, in the first content memory bank (Referring to FIG. 7A, if a virtualized memory system controller 721 simultaneously receives a memory write to virtualized address 103, written as W(101) in FIG. 7A, and memory read to virtualized address 103, written as R(103), this memory access pattern would normally cause a memory bank conflict since both virtualized address 101 and 103 are in the same memory bank (memory bank B), para 0116 and FIG. 7A),
service the second request, received from the second client device, at least by, instead of writing the new content data, according to the logical address, in the first content memory bank, writing the new content data, in its entirety, to a physical address in a second content memory bank different from the first content memory bank (To prevent the conflict, the virtualized memory system controller 721 allows the read of virtualized address 103 to proceed as normal in physical memory bank B but handles the write to virtualized address 101 using a different memory bank, para 0116 and FIG. 7A. To determine how to handle the write to virtualized address 101, the virtualized memory system controller 721 uses the least significant digits of address 101 to read row 01 of the virtualized memory table 723 to determine which memory bank has an unused memory location in that physical row. Upon identifying the memory bank having an unused memory location for that row, the virtualized memory system controller 721 will then use that memory bank instead. In the example of FIG. 7A, the virtualized memory table 723 entry for the 01 row contains (0, 1, 2, 3, e) which indicates that memory bank E has the empty location ("e"). Thus, virtualized memory system controller 721 stores the data for the write to virtual address 101 into the 01 row of memory bank E. This is illustrated as `101` in the 01 row of memory bank E in FIG. 7B, para 0117),
in connection with writing the new content data to the physical address in the second content memory bank, update a mapping table to include information indicating a mapping between the physical address to which the new content data is written in the second memory bank and the logical address according to which the new content data was requested to be written in the first memory bank (Since a new data value for virtualized memory address 101 has been written to a new location (row 01 of bank E), the old location that previously represented virtualized address 101 (row 01 of bank B) is no longer valid and should not be used. Therefore, the virtualized memory system controller 721 updates row 01 of the virtualized memory 
Given the teaching of Iyer, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to further modify the scope of the invention of Levy with “the second memory operation being a write operation to write new content data, according to a logical address, in the first content memory bank” and “service the second request, received from the second client device, at least by, instead of writing the new content data, according to the logical address, in the first content memory bank, writing the new content data, in its entirety, to a physical address in a second content memory bank different from the first content memory bank” and “in connection with writing the new content data to the physical address in the second content memory bank, update a mapping table to include information indicating a mapping between the physical address to which the new content data is written in the second memory bank and the logical address according to which the new content data was requested to be written in the first memory bank”. The motivation would be that it is desirable to improve the speed of memory systems such that memory systems can handle memory read and write operations as fast as possible, para 0008 of Iyer. 
Levy in combination with Iyer discloses all of the claimed limitations from above, but does not explicitly teach “update, based on the new content data written to the second content memory bank, parity data in the one or more parity memory banks that correspond with the second content memory bank” and “the memory control device being configured to select the second content memory bank from a subset of the set of wherein the restriction to the one or more diagonals that include the first content memory bank shifts correspondence of the selected memory bank to one or more parity memory banks different from one or more parity memory banks that correspond with the first content memory banks”.
However, in an analogous art in the same field of endeavor, McLaren teaches update, based on the new content data written to the second content memory bank, parity data in the one or more parity memory banks that correspond with the second content memory bank (The parity flash bank (p0) stores parity data corresponding to data in the first two primary flash banks (d0, d1), and a second parity flash bank (p1) stores parity data corresponding to data in the two primary flash banks (d2, d3), para 0041. Clearly, the parity banks p0 and p1 are updated based on new content data to the banks d1 and d2 because the new parity data may be used for reconstruction, see FIG. 5).
Given the teaching of McLaren, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to further modify the scope of the invention of Levy and Iyer with “update, based on the new content data written to the second content memory bank, parity data in the one or more parity memory banks that correspond with the second content memory bank”. The motivation would be that the method allows for each of the groups to support a 
Levy in combination with Iyer and McLaren discloses all of the claimed limitations from above, but does not explicitly teach “the memory control device being configured to select the second content memory bank from a subset of the set of content memory banks, the subset defined by the content memory banks positioned on one or more diagonals of content memory banks in the multi-dimensional array of content memory banks, the one or more diagonals being restricted to one or more diagonals that include the first content memory bank” and  “wherein the restriction to the one or more diagonals that include the first content memory bank shifts correspondence of the selected memory bank to one or more parity memory banks different from one or more parity memory banks that correspond with the first content memory banks”.
However, in an analogous art in the same field of endeavor, Choi teaches  the memory control device being configured to select the second content memory bank from a subset of the set of content memory banks, the subset defined by the content memory banks positioned on one or more diagonals of content memory banks in the multi-dimensional array of content memory banks, the one or more diagonals being restricted to one or more diagonals that include the first content memory bank (Referring to FIG. 6, four memory banks may be arranged in first to fourth quadrants. If a word line WLi, activated (and hence read or written) by a master address MADD, is included in the memory bank of the second quadrant, another word line WLj may be activated ( and hence read or written) by a slave address SADD may be included in the memory bank of the fourth quadrant diagonal to the second quadrant. 
wherein the restriction to the one or more diagonals that include the first content memory bank shifts correspondence of the selected memory bank to one or more parity memory banks different from one or more parity memory banks that correspond with the first content memory banks (This characteristic as claimed can be seen in the combination of Levy and Choi. Levy teaches a two-dimensional array of memory banks with content memory banks (e.g., MB(1,1), MB(2,2) etc. in FIG. 3 of Levy) and row RMB (redundant memory bank) (1, m+1), (2, m+1) etc. in FIG. 3 of Levy, and column RMB (n+1, 1), (n+1, 2), etc. in FIG. 3 of Levy. Choi teaches diagonally accessing memory banks, for example, see FIGS. 6-7 of Choi. For the sake of simplicity and as an example, let memory bank MB(1,1) illustrated in FIG. 3 of Levy be the first content memory bank. The memory bank MB(1,1) is associated with column parity memory bank RMB(n+1,1) and row parity memory bank RMB(1,m+1) (see FIG. 3 of Levy). Now, according to the teaching of Choi, if we diagonally select the second content memory bank, for example, select memory bank MB(2,2), then we shift the correspondence of the column and row parity memory banks. When content memory bank MB(2,2) is selected based on the diagonal access, this content memory bank MB(2,2) corresponds to column parity memory bank RMB(n+1,2) and row parity memory bank RMB(2,m+1). Thus, Levy modified by Choi teaches the characteristic of a diagonal access of a two-dimensional array of memory banks meeting the claim requirement). 
wherein the restriction to the one or more diagonals that include the first content memory bank shifts correspondence of the selected memory bank to one or more parity memory banks different from one or more parity memory banks that correspond with the first content memory banks”. The motivation would be that the method and apparatus reduce unnecessary power consumption and increase operational speed, para 0010 of Choi.
As per independent claim 12, most of the claim limitations of this claim are rejected based on arguments provided above for similar rejected independent claim 1.
As per other claim limitations, Levy teaches A network device (FIG. 1 is a block diagram of an example multi-core network device 100, col 3 lines 17-18), comprising,
a plurality of ports configured to couple to one or more networks (The network device 100 of FIG. 1 includes a plurality of ports 112, col 3 lines 23-24),
a packet processor configured to process packets received via ones of the plurality of ports (The packet processing cores 108 of FIG. 1 are configured to process packets received via the ports 112 and to determine respective ports 112 via which the packets should be subsequently transmitted, col 3 lines 26-29).
.
Claims 2-3 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Levy in view of Iyer and in further view of McLaren and in further view of Choi and in further view of Chudnovsky et al. US 2003/0182491 (“Chudnovsky”).
As per dependent claim 2, Levy in combination with Iyer, McLaren, and Choi discloses the device of claim 1. Levy teaches wherein: the set of content memory banks comprises a two dimensional grid of content memory banks arranged in rows of content memory banks and columns of content memory banks (Referring to FIG. 3, in the memory device 250, n X m memory banks 252 are arranged in a logical array having dimensions of n X m. For example, in the memory device 250, the set of total memory banks 252 is arranged into n rows and m columns, col 8 lines 1-5),
the set of parity memory banks includes (i) respective row parity memory banks corresponding with respective rows of content memory banks (In the embodiment of FIG. 3, each row r includes a respective redundant memory bank RMB (r, m+1) whose contents correspond to an error correction code calculation (e.g., a parity calculation) that is based on contents of respective memory banks 252 of the row r, col 8 lines 13-18), (ii) respective column parity memory banks corresponding with respective columns of content memory banks (Similarly, in the memory device 250, each column includes a respective additional memory bank RMB (n+1, t) whose contents correspond to a parity calculation based on contents of respective initial memory banks of the column t, col 8 lines 29-32), and (iii) a comer parity memory bank (Referring to FIG. 3, RMB (n+1, m+1) is a corner parity memory bank).
the memory control device is configured to select the second content memory bank from a subset of content memory banks that are positioned i) in rows different from a row of which the first content memory bank is a part and ii) in columns different from a column of which the first content memory bank is a part (A logical address “a” is scrambled into an address “A” and a parameter lambda is selected so as to minimize the deviation from a uniform distribution of bank numbers occurring in explicit access patterns of interest such as diagonal access pattern over the address space, paras 0065-0068).
Given the teaching of Chudnovsky, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to further modify the scope of the invention of Levy, Iyer, McLaren, and Choi with “the memory control device is configured to select the second content memory bank from a subset of content memory banks that are positioned i) in rows different from a row of which the first content memory bank is a part and ii) in columns different from a column of which the first content memory bank is a part”. The motivation would be that the low complexity, fault tolerant address scrambling technique provides conflict-free accesses for access patterns such as diagonal access patterns of interest, para 0012 of Chudnovsky.
As per dependent claim 3, Levy in combination with Iyer, McLaren, Choi, and Chudnovsky discloses the device of claim 2. Levy, Iyer, and McLaren may not explicitly disclose, but Chudnovsky teaches wherein the memory control device is configured to select the second content memory bank from a subset of memory banks positioned on a diagonal that includes the first content memory bank (A logical address “a” is scrambled into an address “A” and a parameter lambda is selected so as to minimize the deviation from a uniform distribution of bank numbers occurring in explicit access patterns of interest such as diagonal access pattern over the address space, paras 0065-0068).
The same motivation that was utilized for combining Levy and Chudnovsky as set forth in claim 2 is equally applicable to claim 3.
As per dependent claims 14-15, these claims are respectively rejected based on arguments provided above for similar rejected dependent claims 2-3. 
Claims 4-5 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Levy in view of Iyer and in further view of McLaren and in further view of Choi and in further view of Chudnovsky.
As per dependent claim 4, Levy in combination with Iyer, McLaren, Choi, and Chudnovsky discloses the device of claim 2. Levy may not explicitly disclose, but Iyer teaches wherein the memory control device is configured to service the write request by writing the new content data to a redundant memory location at the physical address in the second content memory bank, the redundant memory location corresponding to a memory location that corresponds to the logical address in the first content memory bank to which the second request was directed (To prevent the conflict, the virtualized memory system controller 721 allows the read of virtualized address 103 to proceed as normal in physical memory bank B but handles the write to virtualized address 101 using a different memory bank, para 0116 and FIG. 7A. To determine how to handle the write to virtualized address 101, the 
The same motivation that was utilized for combining Levy and Iyer as set forth in claim 2 is equally applicable to claim 4.
As per dependent claim 5, Levy in combination with Iyer, McLaren, and Chudnovsky discloses the device of claim 2. Levy may not explicitly disclose, but Iyer teaches wherein the memory control device is configured to update the mapping table to include information that maps the redundant memory location to which the new content data is written in the second content memory bank to the corresponding memory location in the first memory bank (Since a new data value for virtualized memory address 101 has been written to a new location (row 01 of bank 
The same motivation that was utilized for combining Levy and Iyer as set forth in claim 2 is equally applicable to claim 5.
As per dependent claims 16-17, these claims are respectively rejected based on arguments provided above for similar rejected dependent claims 4-5.
Claims 6 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Levy in view of Iyer and in further view of McLaren and in further view of Choi and in further view of Chudnovsky and in further view of Zohar et al. US 7,934,120 (“Zohar”).
As per dependent claim 6, Levy in combination with Iyer, McLaren, Choi, and Chudnovsky discloses the device of claim 2. Levy teaches wherein the memory control device is configured to update the parity data by i) writing new row parity data, calculated based in part on the new content data, to the row parity memory bank that corresponds with the second content memory bank (In the embodiment of FIG. 3, each row r includes a respective redundant memory bank RMB (r, m+1) whose contents correspond to an error correction code calculation (e.g., a parity calculation) that is based on contents of respective memory banks 252 of the row r, col 8 lines 13-18), ii) writing new column parity data, calculated based in part on the new content data, to the column parity memory bank that corresponds with the second content memory bank (Similarly, in the memory device 250, each column includes a respective additional memory bank RMB (n+1, t) whose contents correspond to a parity calculation based on contents of respective memory banks of the column t, col 8 lines 29-32).
Levy, Iyer, McLaren, Choi, and Chudnovsky may not explicitly disclose, but Zohar teaches and iii) writing new corner parity data, calculated in part based on the new row parity data and the new column parity data, to the corner parity memory bank (FIG. 5 is a flowchart illustrating parity calculation. At step 114, a corner parity RC is calculated from row parity blocks and column parity blocks, col 7 lines 57-61. Referring to FIG. 3, if any data, for example, B1 in group 76 is updated (newly written) then new row parity R1 and new column parity C1 would be calculated. The corner parity calculation would be based on the newly calculated row parities and the newly calculated column parities as one of ordinary skill may ascertain).
Given the teaching of Zohar, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to further modify the scope of the invention of Levy, Iyer, McLaren, Choi, and Chudnovsky with “and iii) writing new corner parity data, calculated in part based on the new row parity data and the new column parity data, to the corner parity memory bank”. The motivation would be that use of parity allows for recovery from a storage device failure, col 1 lines 17-18 of Zohar.
As per dependent claim 18, this claim is rejected based on arguments provided above for similar rejected dependent claim 6.
s 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Levy in view of Iyer and in further view of McLaren and in further view of Choi and in further view of Chudnovsky and in further view of Zhou et al. US 8,724,423 (“Zhou”).
As per dependent claim 7, Levy in combination with Iyer, McLaren, Choi, and Chudnovsky discloses the device of claim 2. Levy, Iyer, McLaren, Choi and Chudnovsky may not explicitly disclose, but Zhou teaches wherein the row parity memory banks and the column memory parity memory banks are two-port memory banks that support up to two concurrent memory operations per clock cycle (The invention relates to techniques for implementing a multi-port memory using a plurality of single-port memory cells in such a way that conflicts between concurrent read accesses and write accesses associated with the memory are resolved with fixed latency, col 2 lines 45-49).
Given the teaching of Zhou, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to further modify the scope of the invention of Levy, Iyer, McLaren, Choi, and Chudnovsky with “wherein the row parity memory banks and the column memory parity memory banks are two-port memory banks that support up to two concurrent memory operations per clock cycle”. The motivation would be that a multi-port read, multi-port write memory implemented using a plurality of single-port memories advantageously provides enhanced performance, reduced power consumption and reduced chip area, among other benefits, compared to a true (monolithic) multi-port memory cell implementation, col 2 lines 49-57 of Zhou. 
wherein the comer parity memory bank is implemented using flip flops to support up to four concurrent memory operations per clock cycle (FIG. 2 is a block diagram conceptually illustrating a correspondence between a monolithic 2R2W memory and an exemplary equivalent implementation of a 2R2W memory which employs a plurality of single-port memory banks (e.g., 1RW SRAM), col 2 lines 19-23. It is noted that a 1RW SRAM is the same as a flip flop).
The same motivation that was utilized for combining Levy and Zhou as set forth in claim 7 is equally applicable to claim 8.
As per dependent claim 9, Levy in combination with Iyer, McLaren, Choi, Chudnovsky, and Zhou discloses the device of claim 8. Levy teaches wherein the memory controller device supports servicing up to four write requests per clock cycle (The example scenario with respect to the memory device 250 of FIG. 3 describes up to four clients 260-268 attempting to access the same memory bank during a single clock cycle. The principles illustrated by the example scenario of FIG. 3 are not limited only to read memory operations, but may be applied to other memory operations such as write memory operations, col 11 lines 17-29).
Levy, Iyer, McLaren, Choi, and Chudnovsky may not explicitly disclose, but Zhou teaches wherein the memory device is configured to update the parity data at least by writing new parity data concurrently to up to four different memory locations in the comer memory bank (FIG. 2 is a block diagram conceptually 
The same motivation that was utilized for combining Levy and Zhou as set forth in claim 8 is equally applicable to claim 9.
Claims 10-11 and 19-23 are rejected under 35 U.S.C. 103 as being unpatentable over Levy in view of Iyer and in further view of McLaren and in further view of Choi and in further view of Chudnovsky and in further view of Zhou and in further view of Zohar.
As per dependent claim 10, Levy in combination with Iyer, McLaren, Choi, Chudnovsky, and Zhou discloses the device of claim 8. Levy teaches the memory control device (Memory controller 258, col 7 line 53 and FIG. 3) is configured to,
in the first clock cycle, read current content data from a memory location to which the new content data is to be written in the second content memory bank, the current content data to be used for calculating new parity data (Referring to FIG. 3, in the current clock cycle, client A’s access request to memory bank MB(1,1) is fulfilled, col 8 lines 54-67. The access request may be a read of the content of MB(1,1), col 11 lines 25-29. Although, exemplarily read of MB(1,1) is illustrated, the same 
write new row parity data, calculated based at least in part on  i) the current content data read from the memory location in the second content memory bank, ii) the new content data to be written to the memory location in the second memory bank and iii) current row parity data in a corresponding memory location in the row parity memory bank that corresponds with the second content memory bank, to the row parity memory bank that corresponds with the second content memory bank (This step is equivalent to XORing new content data in the second content memory bank of a row with the content data of the all other content memory banks of the same row. Referring to FIG. 2, “[the] redundancy data stored in the memory bank 205 (e.g., parity calculation or error correction code calculation results) is also updated based on the changes to the content data stored  in MB2, for example, by bitwise XORing the current contents of bank 205 with the change to the content data stored in MB2.” Col 7 lines 8-25. Also, see Equation 1, col 5 line 30. Equation 1 may be applied to update parity data of any row of FIG. 3),
write new column parity data, calculated based at least in part on  i) the current content data read from the memory location in the second content memory bank, ii) the new content data to be written to the memory location in the second memory bank and iii) current column parity data in a corresponding memory location in the column parity memory bank that corresponds with the second content memory bank to the column parity memory bank that corresponds with the second content memory bank (This step is equivalent to 
Levy, Iyer, McLaren, and Choi discloses all of the claimed limitations from above except for in a second clock cycle immediately following the first clock cycle, write the new content data to the memory location in the second content memory bank and wherein content memory banks in the set of content memory banks are two-port memory banks and write new comer parity data, calculated based at least in part on one of i) a) the new row parity data, b) the current row parity data in the corresponding memory location in the row parity memory bank that corresponds with the second content memory bank and c) current comer parity data in a corresponding memory location in the corner parity memory bank and ii) a) the new column parity data, b) the current column parity data in the corresponding memory location in the column parity memory bank that corresponds with the second content memory bank and cl current corner parity data in a corresponding memory location in the corner memory bank, to the comer parity memory bank.
in a second clock cycle immediately following the first clock cycle, write the new content data to the memory location in the second content memory bank (A logical address “a” is scrambled into an address “A” and a parameter lambda is selected so as to minimize the deviation from a uniform distribution of bank numbers occurring in explicit access patterns of interest such as diagonal access pattern over the address space, paras 0065-0068. For a discussion about the clock cycles, see para 0070).
The same motivation that was utilized for combining Levy and Chudnovsky as set forth in claim 8 is equally applicable to claim 10.
Levy, Iyer, McLaren, Choi, and Chudnovsky discloses all of the claimed limitations from above except for wherein content memory banks in the set of content memory banks are two-port memory banks and write new comer parity data, calculated based at least in part on one of i) a) the new row parity data, b) the current row parity data in the corresponding memory location in the row parity memory bank that corresponds with the second content memory bank and c) current comer parity data in a corresponding memory location in the corner parity memory bank and ii) a) the new column parity data, b) the current column parity data in the corresponding memory location in the column parity memory bank that corresponds with the second content memory bank and cl current corner parity data in a corresponding memory location in the corner memory bank, to the comer parity memory bank.
However, Zhou teaches wherein content memory banks in the set of content memory banks are two-port memory banks (The invention relates to techniques for 
The same motivation that was utilized for combining Levy and Zhou as set forth in claim 8 is equally applicable to claim 10.
Levy, Iyer, McLaren, Choi, Chudnovsky, and Zhou may not explicitly disclose, but Zohar teaches write new comer parity data, calculated based at least in part on one of i) a) the new row parity data, b) the current row parity data in the corresponding memory location in the row parity memory bank that corresponds with the second content memory bank and c) current comer parity data in a corresponding memory location in the corner parity memory bank and ii) a) the new column parity data, b) the current column parity data in the corresponding memory location in the column parity memory bank that corresponds with the second content memory bank and cl current corner parity data in a corresponding memory location in the corner memory bank, to the comer parity memory bank (FIG. 5 is a flowchart illustrating parity calculation. At step 114, a corner parity RC is calculated from row parity blocks and column parity blocks, col 7 lines 57-61. Referring to FIG. 3, if any data, for example, B1 in group 76 is updated (newly written) then new row parity R1 and new column parity C1 would be calculated. The corner parity calculation would be based on the newly calculated row parities and the newly calculated column parities as one of ordinary skill may ascertain).
Given the teaching of Zohar, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to further modify 
As per dependent claim 11, most of the claim limitations of this claim are rejected based on arguments provided above for similar rejected dependent claim 10.
As per the other claim limitation, Levy, Iyer, McLaren, Choi, and Chudnovsky may not explicitly disclose, but Zhou teaches wherein content memory banks in the set of content memory banks are single-port memory banks (FIG. 2 is a block diagram conceptually illustrating a correspondence between a monolithic 2R2W memory and an exemplary equivalent implementation of a 2R2W memory which employs a plurality of single-port memory banks (e.g., 1RW SRAM), col 2 lines 19-23).
The same motivation that was utilized for combining Levy and Zhou as set forth in claim 8 is equally applicable to claim 11.
As per dependent claim 19, this claim is rejected based on arguments provided above for similar rejected dependent claims 7 and 10.

As per dependent claim 21, Levy in combination with Iyer, McLaren, Choi, Chudnovsky, Zhou, and Zohar discloses the method of claim 20. Levy teaches further comprising servicing up to four write requests per clock cycle (Referring to FIG. 3, the memory device 250 is configured to allow up to four clients to determine the content data stored in a same memory bank in an essentially simultaneous, overlapping or concurrent fashion, col 7 lines 42-45. The example scenario with respect to the memory device 250 of FIG. 3 describes up to four clients 260-268 attempting to access the same memory bank during a single clock cycle. The principles illustrated by the example scenario of FIG. 3 are not limited only to read memory operations, but may be applied to other memory operations such as write memory operations, col 11 lines 17-29).
Levy, Iyer, McLaren, Choi, and Chudnovsky may not explicitly disclose, but Zhou teaches updating parity data includes writing new parity data concurrently to up to four different memory locations in the comer memory bank (FIG. 2 is a block diagram conceptually illustrating a correspondence between a monolithic 2R2W memory and an exemplary equivalent implementation of a 2R2W memory which employs a plurality of single-port memory banks (e.g., 1RW SRAM), col 2 lines 19-23. “Although embodiments of the invention may be shown with specific reference to an illustrative 2R2W (four-port) memory implementation, merely for simplicity and economy of description, it is to be appreciated that embodiments of the invention are not limited to four-port memory. Rather, embodiments of the invention may be extended to construct 
The same motivation that was utilized for combining Levy and Zhou as set forth in claim 20 is equally applicable to claim 21.
As per dependent claims 22-23, these claims are respectively rejected based on arguments provided above for similar rejected dependent claims 10-11.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZUBAIR AHMED whose telephone number is (571)272-1655.  The examiner can normally be reached on 7:30AM - 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID X YI can be reached on (571) 270-7519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/ZUBAIR AHMED/Examiner, Art Unit 2132                                                                                                                                                                                                        
/DAVID YI/Supervisory Patent Examiner, Art Unit 2132